IN THE SUPREME COURT, STATE OF WYOMING

                                           2014 WY 100

                                                            APRIL TERM, A.D. 2014

                                                                   August 7, 2014

CHRISTOPHER A. GRAYBILL and
TAMI J. GRAYBILL, Husband and
Wife, CHRISTOPHER A. GRAYBILL,
Individually, TAMI J. GRAYBILL,
Individually, HENRY PRADO and
SIMONA PRADO, Husband and Wife,

Appellants
(Plaintiffs),                                       S-13-0252

v.

TRACY E. LAMPMAN and NORMA
J. LAMPMAN, Husband and Wife,

Appellees
(Defendants).


                      Appeal from the District Court of Goshen County
                          The Honorable Keith G. Kautz, Judge

Representing Appellants:
      Brian D. Artery and Rex E. Johnson of Sherard, Sherard, Artery & Johnson,
      Wheatland, Wyoming. Argument by Mr. Artery.

Representing Appellees:
      Nathaniel S. Hibben, Attorney at Law, Torrington, Wyoming


Before BURKE, C.J., and HILL, KITE*, DAVIS, and FOX, JJ.


* Chief Justice at time of oral argument
NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
DAVIS, Justice.

[¶1] This is a boundary dispute between property owners in Torrington, Wyoming.
Henry and Simona Prado purchased their lot in 1966, mistakenly thinking that it included
a strip of land beyond its actual eastern boundary. Roughly twenty years passed as the
Prados continued to believe the land was theirs and used it accordingly. In the late 1980s,
Tracy and Norma Lampman bought the tract immediately to the east of the Prados that
included the narrow parcel, at least according to recorded documents. While the owners
of each lot apparently believed they owned the strip of land, another score of years passed
before their conflicting beliefs became evident. In 2011, Christopher and Tami Graybill
entered into a contract for deed with the Prados, took possession of their lot, and began
using the disputed parcel. A 2011 survey established the true property line, and the
Lampmans fenced the parcel off, triggering this lawsuit.

[¶2] Appellants claimed to own the disputed area by adverse possession. The district
court found that they did not and quieted title in the Lampmans. We reverse and remand
for further proceedings.

                                         ISSUES

[¶3]   Appellants present the following issues:

             1.      Did the trial court err when it held that the Prados did
             not adversely possess the disputed tract from 1966 to 1976,
             and if so, did title vest in the Prados as of 1976?

             2.    If title to the disputed tract vested in the Prados in
             1976, were the Prados subsequently divested of title?

[¶4]   The Lampmans pose only one question:

             1.    Did the District Court correctly determine that
             Appellants failed to adversely possess the disputed property?

                                         FACTS

[¶5] The Prados purchased their lot from relatives in 1966. It is described as the South
1/2 of Lot 17, Second South Torrington Subdivision, Goshen County, Wyoming. They
immediately moved in and lived on the property for the next forty-plus years, raising five
children there.

[¶6] It is undisputed that there was a fence separating the Prados’ lot from the adjoining
tract to the east when the Prados bought it. This adjoining tract would be purchased by


                                             1
the Lampmans roughly twenty years later. The fence consisted of small posts and a
single barbed wire. The Prados believed the fence was on the boundary between their lot
and the adjoining eastern property. Mr. Prado testified that there has been a fence of
some kind in that same location since they moved in. However, the fence ultimately
turned out not to be on the boundary contained in the recorded property description.

[¶7] The fence Prados believed to be on their boundary is represented as the “historic
fence” on the following image:




(Dashed line added). As the image illustrates, although the disputed parcel lies on the
Prados’ side of the fence, it is actually part of the western portion of the Lampmans’ lot
based upon the descriptions of both properties. It extends roughly 54 feet east of the


                                             2
actual boundary line at the south end, and about 38 feet at the north, and encompasses
.3522 acres. An aerial photograph depicts the area:




                    Prado Lot               Disputed Parcel Fence          Lampman Lot

[¶8] After moving in in 1966, the Prados treated the disputed parcel as part of their
property. It was covered in grass and looked like it was part of their lot.1 Mr. Prado
habitually watered and cut the grass/vegetation on his lot and the disputed parcel,


1
 Aerial photographs included in the record, which were taken in 1976 and 1990 respectively, demonstrate
a distinction in vegetation between the Prados’ lot including the disputed parcel, and the Lampmans’ lot
along a line where the Prados first observed the fence in 1966. These photographs confirm that the
disputed parcel has always been on the Prado’s side of the fence.


                                                    3
maintaining it as one piece of property. When the grass and vegetation grew tall enough,
he had other people cut it and bale the clippings for feed.

[¶9] The Prados used the disputed parcel as part of their property for family gatherings
and functions, including baptisms, confirmations, first communions, birthdays,
graduations, holidays and church functions. They parked vehicles, set up a baseball field,
and placed tables and port-a-potties for parties on it. While the Prados did not build any
permanent structures on the tract, they thought the parcel was theirs and used it consistent
with its character.

[¶10] It is uncontoverted that the Prados never sought permission from anyone to use the
disputed area from 1966 on. When the Prados moved onto their lot in 1966, a family
lived on the lot to the east, but the two families never really became acquainted. The
Prados had no discussions with that family concerning the fence line between the two
lots, nor did they ask for permission to use the disputed tract as they did. The family did
not object to the Prados’ use of the disputed parcel.

[¶11] In 1989, the Lampmans bought the lot to the east of the Prados. See aerial image,
supra, ¶ 7. Their property is described as the South 1/2 of Lot 18, Second Addition,
South Torrington Subdivision, Goshen County, Wyoming. The Lampmans recalled
finding remnants of an old fence when they purchased their property, but they claim that
this one was exactly in line with the true platted boundary, which was established by a
much later survey. This other antiquated fence, which was mostly buried in the dirt as
the Lampmans recalled, ran north to south for approximately 150 feet. Mr. Lampman
testified that he believed the remnants of this other fence to be the true boundary line
when he and his spouse purchased the parcel.

[¶12] On the other hand, Mr. Prado testified that he never observed any bits and pieces
of an old fence where Mr. Lampman claimed to have found one. Aerial photos taken in
1976 and 1990 also do not show a fence or remains of one in that area. Whether there
was a fence at the location of the platted boundary line after 1989 is therefore subject to
conflicting evidence. The Lampmans testified that they removed the fence remnants they
claim to have found on the true boundary without telling the Prados about them.

[¶13] As to the fence that the Prados observed in 1966 and believed to reflect the
boundary separating the two lots, Mrs. Lampman saw some posts in the same location.2
After moving in, Mr. Lampman constructed and maintained a fence made out of railroad
ties, chain link, and panels in the same place Prados had seen one in 1966, the location of
which is unmistakably reflected in the aerial photos described above. Thus, the fence
constructed by Mr. Lampman, which still exists in this exact location today, lies on the
eastern edge of the disputed parcel, placing the disputed parcel on the Prados’ side.

2
    Mr. Lampman’s brother, Ronald, also recalled a fence always being in this same location.


                                                      4
[¶14] The Lampmans asked Mr. Prado for permission to graze horses on the Prados’
land during the summers from 1989 through 2006.3 The evidence is in conflict as to what
permission Lampmans asked for and what permission Prados thought was given. The
Lampmans testified that they only sought permission to graze on the northern part of the
Prado tract, and not the now-disputed area. Mr. Prado interpreted their request as seeking
to graze everything on his side of the fence, including the disputed parcel. The parties’
discussions evidently passed like ships in the night.

[¶15] Sometime in the early 1990s, the Lampmans constructed a garage on their
property. According to them, they took dirt from the disputed parcel and moved it to the
location of the garage to ensure that the foundation was level. Mr. Lampman testified
that he used a road grader and a pay loader to remove the dirt from the southern and
middle portions of the parcel, taking approximately six inches of top soil. The
Lampmans denied asking the Prados for permission to remove the dirt. Mr. Prado
testified that he did not recall them removing any dirt from the disputed parcel.

[¶16] In approximately 2006, the Lampmans occasionally parked their semi-trucks on a
portion of the disputed parcel. Messrs. Lampman and Prado discussed parking the trucks
on the Prados’ side of the fence, and Mr. Prado again interpreted this conversation as a
request by Mr. Lampman to use the disputed parcel. Mr. Lampman testified that he just
intended to ask whether his vehicles made too much noise or were becoming a nuisance,
and not to seek permission to use the parcel. After the trucks were removed from the
disputed parcel, Mr. Prado reseeded and watered the area to restore the grass where it had
been disturbed.

[¶17] The Prados moved to a different house in Torrington in 2006.4 After that, they
occasionally rented their lot until 2011. During this period, Mr. Prado and at least one
tenant continued to mow and water his tract, including the disputed parcel. Mr.
Lampman claimed that he and his grandchildren mowed the disputed parcel during this
period as well. The Lampmans also stopped grazing their horses on the parcel during this
time because they wanted to avoid problems with the Prados’ tenants.

[¶18] In 2011, the owners of the lot west of the Prados’ property, the Graybills,
approached Mr. Prado about purchasing his property. The Graybills wanted to expand
their recycling business, which they had been running on their lot. The Prados agreed to

3
  The duration of grazing by the Lampmans’ animals was very short due to the small area. The area on
the Lampmans’ side of the fence was generally de-vegetated; whereas the area on the Prados’ side of the
fence was generally green and vegetated. See aerial image, supra, ¶ 7. Because of the grazing, the areas
on the Prados’ side did not need to be mowed as much after the Lampmans moved in.
4
  Shortly thereafter, in approximately May 2007, the Prados and Lampmans discussed the possibility of
the Lampmans buying the Prados’ lot. A contract was drafted but ultimately the parties did not execute it,
for reasons not clear in the record. No survey was conducted at this time.


                                                     5
sell, and the parties entered into an agreement whereby the lot would be purchased on
installments under a contract for deed. The agreement described the Prados’ lot as
indicated above, and Mr. Prado thought the description included the disputed parcel.

[¶19] Mr. Graybill testified that he also thought the disputed parcel was part of the
Prados’ lot because of the fence Mr. Lampman built. He testified that he had no reason
to believe that the boundary separating the Prados’ and Lampmans’ properties was not
where the fence was located. The property was not surveyed when the agreement was
entered into or when the Graybills took possession.

[¶20] After taking possession, the Graybills began constructing a circular drive, the
eastern part of which turned out to be on the disputed parcel. They also parked vehicles
and equipment on it without asking for permission to do so. The Lampmans did not say
anything to the Graybills or Prados about the Graybills’ use of the disputed parcel or
about the circular drive. Mr. Lampman did, however, recall telling a construction worker
building the drive that it was partially on his property. No such conversation was related
to the Graybills or Prados.

[¶21] Around November of 2011, the Graybills hired Panhandle Land Surveying to
survey land they planned to use for a trailer park in the same south Torrington
subdivision. The survey found discrepancies of varying degrees between the existing
fence lines and platted boundary lines, and that those discrepancies affected several lots,
including those owned by the Graybills and Lampmans. Panhandle sent letters to the
property owners impacted by this discovery, proposing to resubdivide in order to make
the existing fence lines the legal recorded boundaries.

[¶22] The Lampmans objected to the Panhandle proposal, and they hired Benchmark
Surveying to conduct a survey of their tract. Benchmark’s findings were essentially the
same as those of Panhandle. After the surveys were complete, Mr. Lampman put a fence
on the surveyed boundary between his and the Prado/Graybill lot, thus cutting off the
eastern portion of the circle drive constructed by the Graybills on the disputed parcel.

[¶23] The Graybills and Prados filed an action against the Lampmans asserting claims
for (1) declaratory relief, (2) establishment of title through adverse possession, (3) quiet
title, (4) ejectment and (5) injunctive relief. All of these claims boil down to a contention
that title of the disputed parcel was vested in the Prados by adverse possession, and that
title was then conveyed to the Graybills. The Lampmans timely answered and
counterclaimed that their neighbors did not adversely possess the parcel and that they had
suffered damages as a result of the circular drive built in part on the disputed tract.




                                              6
Although the counterclaim is not entirely clear, it can be read to claim not only record
title, but in the alternative, to claim title by adverse possession.5

[¶24] The district court held a bench trial and issued a decision letter ruling that
Appellants had not proven the elements of adverse possession. It then quieted title in the
Lampmans and granted them injunctive relief excluding Appellants from the disputed
parcel and directing the Graybills to remove their personal belongings and circular road
from that parcel. An Order and Judgment incorporating the decision letter was then
entered. This timely appeal followed.

                                   STANDARD OF REVIEW

[¶25] The following standards guide our review of a district court’s decision following a
bench trial:

               The factual findings of a judge are not entitled to the limited
               review afforded a jury verdict. While the findings are
               presumptively correct, the appellate court may examine all of
               the properly admissible evidence in the record. Due regard is
               given to the opportunity of the trial judge to assess the
               credibility of the witnesses, and our review does not entail re-
               weighing disputed evidence. Findings of fact will not be set
               aside unless they are clearly erroneous. A finding is clearly
               erroneous when, although there is evidence to support it, the
               reviewing court on the entire evidence is left with the definite
               and firm conviction that a mistake has been committed. In
               considering a trial court’s factual findings, we assume that the
               evidence of the prevailing party below is true and give that
               party every reasonable inference that can fairly and
               reasonably be drawn from it. We do not substitute ourselves
               for the trial court as a finder of facts; instead, we defer to
               those findings unless they are unsupported by the record or
               erroneous as a matter of law. The district court’s conclusions
               of law are reviewed de novo.

Helm v. Clark, 2010 WY 168, ¶ 6, 244 P.3d 1052, 1056 (Wyo. 2010) (citations omitted).




5
  The parties’ pretrial statements were not designated as part of the record on this appeal, but we were
assured at oral argument by Lampmans’ counsel that his clients did make an adverse possession claim. In
his opening statement at trial, Appellants’ attorney indicated that he expected such a theory to be
presented. This theory may explain why evidence of conduct after 1989 was presented.


                                                    7
                                           DISCUSSION

Prima Facie Case for Adverse Possession

[¶26] Appellants argue that their position is now and always has been that the Prados
began adversely possessing the disputed parcel in 1966, that they were vested with title in
1976, and that the title so established was never divested. They contend that the district
court erred by not analyzing their claim in this time frame, and that it incorrectly
presumed that the Prados’ use was permissive. After reviewing the entire record and
studying controlling case law, we agree with Appellants that the undisputed evidence
during the time from 1966 to 1989 established a prima facie case for adverse possession.

[¶27] To establish adverse possession, Appellants must show actual, open, notorious,
exclusive and continuous possession of the disputed parcel which is hostile and under
claim of right or color of title. Helm, ¶ 8, 244 P.3d at 1057. Possession must be for the
statutory limitation period of ten years.6 The test for adverse possession in a mistaken
boundary case imposes shifting burdens upon the parties:

                 When there is no clear showing to the contrary, a person who
                 has occupied the land for the statutory period, in a manner
                 plainly indicating that he has acted as the owner thereof, is
                 entitled to a presumption of adverse possession; and the
                 burden shifts to the opposing party to explain such
                 possession. However, if a claimant’s use of the property is
                 shown to be permissive, then he cannot acquire title by
                 adverse possession.7

        Actual




6
  Murdock v. Zier, 2006 WY 80, ¶ 10, 137 P.3d 147, 150 (Wyo. 2006); Wyo. Stat. Ann. § 1-3-103
(LexisNexis 2013) (“An action for the recovery of the title or possession of lands, tenements or
hereditaments can only be brought within ten (10) years after the cause of such action accrues.”).
7
  Helm, ¶ 8, 244 P.3d at 1057; see also Hutchinson v. Taft, 2010 WY 5, ¶ 13, 222 P.3d 1250, 1253 (Wyo.
2010); Murdock, ¶ 15, 137 P.3d at 151; Davis v. Chadwick, 2002 WY 157, ¶ 9, 55 P.3d 1267, 1270 (Wyo.
2002); Hovendick v. Ruby, 10 P.3d 1119, 1122 (Wyo. 2000); City of Rock Springs v. Sturm, 39 Wyo. 494,
517, 273 P. 908, 915-16 (1929) (“[I]t is a reasonable rule that, when a man has occupied a piece of
ground, though under a mistaken belief as to the true boundary, for the period prescribed by law, openly,
notoriously, exclusively, and in a manner plainly indicating that he acted as owner thereof, the
presumption should be, in the absence of explanatory circumstances showing the contrary, that he
occupied the land adversely and under a claim of right, casting the burden of explaining such possession
upon the person who disputes his right.”).


                                                    8
[¶28] Actual possession or occupancy is fundamental in any claim to land by adverse
possession.8 No particular act is required to establish actual possession; rather, the acts
required depend upon the character of the land and the use that can reasonably be made
of it.9

[¶29] The disputed parcel can fairly be characterized as in a rural residential area. The
Prados began to maintain and use the contested parcel as they did the rest of their
property in 1966. It was undisputed that from 1966 until at least 1989, no one other than
the Prados maintained or made use of it. See supra, ¶¶ 5-11. The district court
specifically found that “[n]o evidence indicated that anyone other than [the] Prados used
the disputed tract from 1966 until 1989.” The Prados’ actions were conspicuous and
consistent with their mistaken belief that the parcel was part of their lot. We find that the
Prados actually and continuously possessed the disputed property for a period of at least
10 years, beginning in 1966.

        Open and Notorious

[¶30] The acts of dominion over land claimed to be adversely possessed must be so open
and notorious as to put an ordinarily prudent owner on notice that the land is being used
by another as his or her property.10 Put another way, if the actions of the claimant openly
and overtly demonstrate control or use that is consistent with the type of land in dispute,
this element is satisfied. Although the enclosure of land may render the possession of
land open and notorious, see Davis, ¶ 9, 55 P.3d at 1270, it is not the only way in which
possession can be open and notorious.11


8
  Sturm, 39 Wyo. at 502, 273 P. at 910 (“Courts are agreed that when actual possession is had, as in the
case at bar, color of title is not necessary unless expressly required by statute.”); Murdock, ¶ 13, 137 P.3d
at 151; Mader v. Stephenson, 501 P.2d 1253, 1254 (Wyo. 1972); 3 Am. Jur. 2d Adverse Possession § 2
(explaining that adverse possession is “possession in opposition to the true title and record owner—a
possession commenced in wrong and maintained in right.”).
9
  See Davis, ¶ 11, 55 P.3d at 1271 (“We have recognized that adverse possession can be established by the
pasturing of livestock during the growing season within a substantial enclosure.”); Sowerwine v. Nielson,
671 P.2d 295, 302 (Wyo. 1983) (“We have held that if a claimant occupies land and makes the only
practical use of it for which it is suited, that is sufficient to satisfy the requirement of continuous
possession.”); Kranenberg v. Meadowbrook Lodge, Inc., 623 P.2d 1196, 1199 (Wyo. 1981) (involving a
residential use up to a fence as opposed to grazing and finding that “[t]he possession and use of the entire
piece of property were no different from the Kranenbergs’ occupation of that part of the parcel awarded
appellant.”).
10
   Braunstein v. Robinson Family Ltd. P’ship, LLP, 2010 WY 26, ¶ 18, 226 P.3d 826, 833-34 (Wyo.
2010) (noting factors that may be important in determining whether the elements for adverse possession
are satisfied); 3 Am. Jur. 2d Adverse Possession § 58 (“For purposes of an adverse possession claim,
open and notorious possession is satisfied by visible acts of ownership exercised over the property or by
such conduct as is sufficient to put a person of ordinary prudence on notice of the fact that the land in
question is held by the claimant as his or her own.”).
11
   Braunstein, ¶ 18, 226 P.3d at 833-34; see also 3 Am. Jur. 2d Adverse Possession § 60.


                                                      9
[¶31] There have been circumstances where erecting buildings on the land, planting
groves or trees on the land, as well as maintaining and improving the property, satisfy
this element. See 3 Am. Jur. 2d Adverse Possession § 60. “Whether the occupation of an
adverse possessor is sufficiently open and notorious to constitute notice to the owner is a
question of fact in each case and depends on the particular land and its condition,
character, locality, and appropriate use.” Id.

[¶32] The district court correctly concluded that the Prados’ use of the disputed parcel
was “open and notorious in that anyone, including the owners of the [Lampmans’ lot],
could and should have seen it.” The Prados maintained the parcel by watering and
mowing it, and they used it as they did the rest of their property, including for numerous
family functions. There is no evidence that anyone other than the Prados openly and
notoriously used or maintained the disputed property from 1966 to 1989. We therefore
conclude that the Prados’ possession was continuously notorious for a period of at least
10 years beginning in 1966.

        Exclusive

[¶33] Exclusive possession requires that Appellants show an exclusive dominion over
the disputed parcel and an appropriation of it to their own use and benefit. However,
“exclusive” for purposes of adverse possession does not mean absolutely exclusive, but
only such use as would be expected of an owner under the circumstances.12

[¶34] In concluding that the Prados’ use of the parcel was not exclusive, the district
court found that the Prados did not construct or maintain a fence to exclude others from
the disputed tract. However, it is not necessary that a party prove a complete enclosure.13
The disputed parcel has always been included within what would appear to be the Prados’
property: currently by a fence built by the Lampmans; a tree line; and a distinction in
vegetation—all of which under these circumstances are adequate to establish exclusivity.
The Prados never needed to build a fence, as they did not graze cattle or have any other
reason to do so. Their use of the disputed parcel is consistent with that which would
ordinarily be exercised by an owner in using land to the exclusion of others.


12
    Cook v. Eddy, 2008 WY 111, ¶ 25, 193 P.3d 705, 713 (Wyo. 2008); Davis, ¶ 15, 55 P.3d at 1273; 3
Am. Jur. 2d Adverse Possession § 61 (“Exclusive possession can be established by acts, which at the
time, considering the state of the land, comport with ownership, that is, such acts as would ordinarily be
exercised by an owner in appropriating the land to his or her own use and the exclusion of others.”)
13
   See e.g., Davis, ¶ 12, 55 P.3d at 1271-72 (“The term ‘substantial enclosure’ does not refer to the area
enclosed by a fence. Instead, we use the term to refer to the extent and nature of the enclosure of the
disputed property. In other words, the term ‘substantial enclosure’ means whether or not the land
adversely claimed is enclosed in a manner that puts the title owner on notice of the adjoining landowners’
adverse claim of ownership and the extent of that claim (i.e., over what specific lands the adverse
claimant is asserting ownership).”).


                                                    10
[¶35] The district court also erred by expanding the time frame to the period after the
Lampmans purchased their lot in 1989. The appropriate point in time for purposes of
analyzing Appellants’ adverse possession claim was decades earlier, and the undisputed
evidence is that from 1966 through at least 1989, the Prados’ possession was exclusive,
as the record confirms that they did not share possession of the parcel with the
Lampmans’ predecessors in interest or anyone else. The Prados alone cared for the
disputed parcel and used it as if it was their own throughout those years. At best, the
Lampmans would have begun using the property in 1989. Prior to that time, there is no
evidence in the record that anyone other than the Prados exercised exclusive dominion
over the disputed parcel. We conclude that the Prados’ possession was continuously
exclusive for a period of at least 10 years beginning in 1966.

        Hostile

[¶36] “Possession is hostile when the possessor holds and claims property as his own,
whether by mistake or willfully.” Murdock, ¶ 10, 137 P.3d at 150. The term “hostile” in
the context of adverse possession is not to be interpreted as ill will or to require action
akin to lining up Spartans at Thermopylae to prevent the return of one holding legal title;
rather, it is an assertion of ownership adverse to that of the record owner. The purpose of
requiring possession to be hostile is to give clear notice to the legal owner that his or her
ownership is in jeopardy, so that action to protect title can be taken within the statutorily
prescribed period.14 As one respected secondary authority has clearly and cogently
explained:

                       To be hostile, the claimant’s possession must be clear,
                distinct, and unequivocal. It must convey the clear message
                that the possessor intends to possess the land as his or her
                own. Hostile possession must be such as to import a denial of
                the owner’s title or oust the owner from the land. A
                claimant’s possession of land, to be hostile, thus must be
                incompatible with or in defiance of the rights of others.

3 Am. Jur. 2d Adverse Possession § 40.

[¶37] The evidence here clearly indicates that the Prados believed that the disputed
property was theirs, and treated it as such from 1966 to 1989, and arguably well beyond.
While the district court considered the timeframe after the Lampmans purchased their lot
in 1989, there is no evidence that any of the previous owners of that lot gave the Prados
permission to use the disputed property, or that the Prados’ use was anything but hostile.


14
  Kranenberg, 623 P.2d at 1199 (“The chief concern should be whether he held dominion over the
property in such a manner as to alert the owner of the danger that his property may be lost to another.”).


                                                     11
Accordingly, we must conclude that the Prados’ possession was continuously hostile for
a period of at least 10 years, starting in 1966.

        Continuous

[¶38] Title cannot be acquired without the concurrent and continuous existence of each
element of adverse possession for the required ten year period. The term “continuous”
for purposes of adverse possession equates to possession for the statutorily required
period, and that possession must be uninterrupted or maintained without break or
interlude. Murdock, ¶¶ 11-13, 137 P.3d at 150. As we have already concluded,
Appellants established continuity of all the other elements of adverse possession for a
period of at least 10 years, from 1966 until 1989, and perhaps beyond.

[¶39] In sum, we conclude that Appellants presented the requisite prima facie case, and
that the Prados are presumed to have adversely possessed the disputed parcel. The
burden then shifts to the Lampmans to explain that possession and show that it was
permissive. A review of the record confirms that the Lampmans have not satisfied their
burden to show that the Prados’ use from 1966 to 1989 was permissive. Thus, title of the
disputed parcel vested in the Prados in 1976, and they were entitled to use it as they could
any other real property they owned.15

Adverse Repossession

[¶40] Once real property is vested by adverse possession, title can only be divested by
conveyance, descent or operation of law.16 Because the district court held that Appellants
did not establish a prima facie case of adverse possession, it did not make findings of fact
and conclusions of law concerning whether the Lampmans adversely possessed the
disputed parcel back from the Prados at some point after 1989. For instance, whether the
fence that the Lampmans built separating the disputed parcel from their property, see
aerial image, supra, ¶ 7, is a boundary fence or merely one of convenience is a question
of fact that must be addressed by the district court.17 So is the crucial issue of whether
Lampmans proved the elements of adverse possession for the statutory period. We
cannot resolve that issue in this appeal, and we will therefore remand so that the district

15
   Sanders v. Lidle, 674 P.2d 1291, 1293-94 (Wyo. 1984) (after title vests the adverse possessor is free to
treat the property the same as any other real property they own and is not required to bring a quiet title
action); 3 Am. Jur. 2d Adverse Possession § 235 (“An adverse possession of land for the period of
limitation operates of itself as a grant of all adverse title and interests to the occupants. No judicial action
is necessary to effectuate transfer.”).
16
   Sanders, 674 P.2d at 1293 (“After title is vested it can only be divested by conveyance, descent or
operation of law.”); Meyer v. Ellis, 411 P.2d 338, 340 (Wyo. 1966) (same).
17
   See Helm, ¶ 12, 244 P.3d at 1058; Braunstein, ¶ 18, 226 P.3d at 834; Cook, ¶ 9, 193 P.3d at 709; Davis,
¶ 9, 55 P.3d at 1270; Hovendick, 10 P.3d at 1123; Kimball v. Turner, 993 P.2d 303, 306 (Wyo. 1999);
Mader v. Stephenson, 501 P.2d 1253, 1254 (Wyo. 1972).


                                                        12
court may decide whether Lampmans adversely repossessed the disputed parcel after they
moved onto the adjacent property in 1989.

                                     CONCLUSION

[¶41] Based on our de novo review of the district court’s conclusions of law, and giving
due weight to its factual findings, we find that Appellants established their adverse
possession claim by a preponderance of the evidence, and we therefore conclude that the
district court erred in finding to the contrary. However, because the district court did not
determine whether the Lampmans adversely repossessed the parcel after 1989, we
remand for it to do so. If the Lampmans have not proven that they adversely possessed
the disputed land after 1989, title should be quieted in the Prados unless the Graybills
have fully performed under their contract for deed, in which case title should be quieted
in the Graybills.

[¶42] Reversed and remanded.




                                              13